On Motion for Reargument.
After the foregoing opinion was handed down counsel for defendant had leave to file a motion for reargument, pending which final disposition of the case has been withheld.
The reasons assigned in support of the motion are: (a) That the Court failed to consider and determine the authority of Whiting to bind the sugar company by any assignment or attempted assignment of its funds or credits; and (b) failed to allow defendant its costs in this Court after modifying the decree below by deducting therefrom the sugar company’s commission.
The first question was considered, and is disposed of in the opinion. That the arrangement, which we hold constitutes an equitable assignment, was made by correspondence was "admitted by defendant. The opinion states that the correspondence shows that the arrangement was made direct with the sugar company, and not with Whiting. To this we may add that it appears from the findings, “that the letters and telegrams between the plaintiff and the defendant and the sugar company, constituting Plaintiff’s Exhibits 1, 2, 3, etc. which constitute the arrangement), were written, sent, and received by the respective parties,” and this finding was not excepted to.
The sugar company, and not Whiting, made the assignment, and, that being so, his authority to make it is not in issue.
[15] The plaintiff having prevailed on the main, and really the only, question litigated, namely, its right to recover in this action for the sugar shipped to defendant, and defendant having prevailed only to the extent of having the amount of the sugar company’s commission deducted from the amount decreed plain*454tiff, a matter apparently not called to the attention of the chancellor, we think plaintiff entitled to its costs in this Court.

Motion denied. Let full entry order go down at once.